Wheeler, J.
The relationship of the Sheriff, who summoned the jury, to the defendant, was a good ground of challenge to the array; which ought to have been made before the-jury were sworn, or at least before the trial. A venire might then have been directed to the Coroner. It was too late to raise the objection on a motion for a new trial, without showing any excuse for the failure to make the challenge at the proper time.
The testimony of the witness to the admissions of Galbreath was objected to on the sole ground that he was not a party to the suit. But he appears to have been a partner, and to have had an identity of interest with the ancestor of the plaintiff. His admissions, made while he sustained that relation to the party under whom the plaintiff claims as heir, were admissible, though he was not a party to the suit. It does not appear when they were made, or whether in one and the same conversation or at different times. If the objection had been that they were not made at the time, it might have been brought out, by an examination of the witness to that point, that the admission of the party that he had bribed the rider, which was the material part of the declarations deposed to, was made at the time of the principal transaction, or in such time as to have been plainly admissible in evidence. It has been constantly held that in revising the ruling of the Court in the admission of evidence, the appel*237late Court will consider only the objections to the evidence taken at the trial. Applying the rule to the present case, there was no error in the admission of the evidence.
The question of fact was for the decision of the jury upon the evidence before them; and upon such a question especially, it will be readily admitted they were much more competent to decide, from their knowledge of the parties, and the witnesses, and the nature of the transaction, than this Court can possibly be. We see no cause to be dissatisfied with the verdict. The judgment is affirmed.
Judgment affirmed.

 If it were admitted to be a good excuse, that the party was ignorant of the relationship when the trial commenced, he would doubtlessly be required to make the.objection during the trial; or on a motion for a new trial, to show that he did not discover the fact until after verdict.—Reps.